 


109 HR 428 IH: Rocky Flats Special Exposure Cohort Act
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 428 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. Udall of Colorado (for himself and Mr. Beauprez) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To better provide for compensation for certain persons injured in the course of employment at the Rocky Flats site in Colorado. 
 
 
1.Short titleThis Act may be cited as the Rocky Flats Special Exposure Cohort Act. 
2.Findings and Purpose 
(a)FindingsThe Congress finds the following: 
(1)The Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384 et seq.) (hereinafter in this section referred to as the Act) was enacted to ensure fairness and equity for the civilian men and women who, during the past 50 years, performed duties uniquely related to the nuclear weapons production and testing programs of the Department of Energy and its predecessor agencies by establishing a program that would provide efficient, uniform, and adequate compensation for beryllium-related health conditions and radiation-related health conditions. 
(2)The Act provides a process for consideration of claims for compensation by individuals who were employed at relevant times at various locations, but also included provisions designating employees at certain other locations as members of a special exposure cohort whose claims are subject to a less-detailed administrative process. 
(3)The Act also authorizes the President, upon recommendation of the Advisory Board on Radiation and Worker Health, to designate additional classes of employees at Department of Energy facilities as members of the special exposure cohort if the President determines that— 
(A)it is not feasible to estimate with sufficient accuracy the radiation dose that the class received; and 
(B)there is a reasonable likelihood that the radiation dose may have endangered the health of members of the class. 
(4)It has become evident that it is not feasible to estimate with sufficient accuracy the radiation dose received by employees at the Department of Energy facility in Colorado known as the Rocky Flats site for the following reasons: 
(A)Many worker exposures were unmonitored over the lifetime of the plant at the Rocky Flats site. Even in 2004, a former worker from the 1950s was monitored under the former radiation worker program of the Department of Energy and found to have a significant internal deposition that had been undetected and unrecorded for more than 50 years. 
(B)No lung counter for detecting and measuring plutonium and americium in the lungs existed at Rocky Flats until the late 1960s. Without this equipment, the very insoluble oxide forms of plutonium cannot be detected, and a large number of workers had inhalation exposures that went undetected and unmeasured.  
(C)Exposure to neutron radiation was not monitored until the late 1950s, and most of those measurements through 1970 have been found to be in error. In some areas of the plant the neutron doses were as much as 2 to 10 times as great as the gamma doses received by workers, but only gamma doses were recorded. The old neutron films are being re-read, but those doses have not yet been added to the workers’ records or been used in the dose reconstructions for Rocky Flats workers carried out by the National Institute for Occupational Safety and Health.  
(D)Radiation exposures for many workers were not measured or were missing and, as a result, the records are incomplete or estimated doses were assigned. There are many inaccuracies in the exposure records that the Institute is using to determine whether Rocky Flats workers qualify for compensation under the Act.  
(E)The model that has been used for dose reconstruction by the Institute in determining whether Rocky Flats workers qualify for compensation under the Act is in error. The default values used for particle size and solubility of the internally deposited plutonium in workers are in error. Use of these erroneous values reduces the actual internal doses for claimants by as much as 3 to 10 times less than the Rocky Flats records and autopsy data indicate. 
(5)Administrative costs related to Rocky Flats claims have been substantial, but only a few Rocky Flats cases have been processed. 
(6)Some Rocky Flats workers, despite having worked with tons of plutonium and having known exposures leading to serious health effects, have been denied compensation under the Act as a result of potentially flawed calculations based on records that are incomplete or in error as well as the use of incorrect models. 
(7)Achieving the purposes of the Act with respect to workers at Rocky Flats is more likely to be achieved if claims by those workers are subject to the administrative procedures applicable to members of the special exposure cohort. 
(b)PurposeThe purpose of this Act is to revise the Energy Employees Occupational Illness Compensation Program Act so as to include certain past and present Rocky Flats workers as members of the special exposure cohort. 
3.Definition of member of special exposure cohort 
(a)In generalSection 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384l(14)) is amended by adding at the end of paragraph (14) the following: 
 
(D) 
The employee was so employed as a Department of Energy employee or a Department of Energy contractor employee for a number of work days aggregating at least 250 work days before January 1, 2006, at the Rocky Flats site in Colorado.. 
(b)ReapplicationA claim that an individual qualifies, by reason of subparagraph (D) of section 3621(14) of that Act (as added by subsection (a)), for compensation or benefits under that Act shall be considered for compensation or benefits (notwithstanding any denial of any other claim for compensation with respect to that individual). 
 
